Upon stipulation in open court on argument of the appeal from an order, Supreme *265Court, New York County (Eve Preminger, J.), entered on May 18, 1990, plaintiff on the trial of this action will make no reference to any entry in the hospital record made by Dr. Mandelbaum. In view of this stipulation, defendant’s application for a commission in New Jersey to examine Dr. Mandelbaum and the appeal herein are both withdrawn, all without costs and without disbursements. No opinion. Concur—Carro, J. P., Rosenberger, Kassal, Ellerin, and Wallach, JJ.